Curia, per Woodworth, J.
The plea of title admitted the trespass. The act, (1 R. L. 390,) declares, that on every trial to be had, the plea, signed by the defendant, shall be conclusive evidence that the defendant relied on his title to justify the trespass. The act is silent as to the form of pleading, after the cause is removed to the common pleas. I have always considered, that the form of the plea put in by a defendant in that court, was not material, nor could be available, other than as a plea of title; and that the production of a plea of title, put in before the justice, would be conclusive against the general issue, although the plaintiff had not applied to strike it out. If the defendants cannot rely on the general issue as a defense, it is the same thing to the plaintiff as if stricken out. The motion was to strike out the general issue, which was, in substance, an application that the defendants be denied the benefit of that defense. The court, by refusing the motion, permitted the defendants to avail themselves of that plea. This evidently was the understanding of both parties ; and thereupon the plaintiff called a witness to prove the trespass. I think the motion to strike out was proper, and required no notice. If the plaintiff had varied the *347form of application, and requested the court to confine *the defendants to their defense, as under the plea of title only, it would have been substantially the same. If that motion had been made, the court ought to have sustained it; and thereby given effect to the plain intention of the act. The decision was erroneous. It compelled the plaintiff to prove a trespass which was admitted. Yet, as the trespass was proved, and no injury sustained by the plaintiff on that ground, the judgment ought not to be reversed, provided the defendants have made out a title in themselves, or brought themselves under the provisions of the act, by showing that the plaintiff had not possession of} or title to the premises, at the time the supposed trespass was committed. (2 Caines, 28.)
It is not shown that the defendants had any title; but it was competent for them to prove the plaintiff had not possession or title. The evidence offered, applied to the question of possession. The principal witness to this point was Benjamin Marsh, who sold the hay to the defendants. He claimed to be the possessor of the lot at the time. He stated that a contract to purchase the farm, was given by one Brown to him and the plaintiff jointly; which did not expire until after the trespass, if any, was committed; that he and the plaintiff divided the premises, and that he held the possession of the bcus in quo ; that the contract to purchase was kept by the plaintiff, who had, without the consent of the witness, surrendered it; and had taken a lease from Brown for the whole. The plaintiff objected to this witness as incompetent. The defendants gave him a release; and the question is, whether he still remained interested to protect the possession ? There is no doubt that the release discharged him from all claims of the defendants; but how did he stand in relation to the plaintiff? By selling the hay then standing and growing, he impliedly gave the defendants permission to enter and take it away. This act of re witness, subjected him to an action in favor of the plain-5} unless he had the possession or title. Can he, then, be ermitted, in this action, to prove that the plaintiff was out f the possession; and thereby enable the defendants to *348prevail ? If the defendants ^succeed by reason of the facts proved by this witness, will that trial, on the’ merits, enure to the benefit of the witness, should he afterwards be prosecuted by the- plaintiff for the same trespass ? On reflection, I think the objection goes only to the credit of the witness; A recovery of damages in this cause, without execution' or satisfaction of the judgmént, would be no bar to an action against the’ witness. If the defendants are trespassers, the witness is one also, and might be prosecuted for the same trespass, On the ground that he authorized it. A recovery against one, is not a bar to an action against another co-trespasser. The plaintiff, when he sues several trespassers in separate suits, may elect de melioribus damnis. (Livingston v. Bishop, 1 John. 290.) The consequence is, that the witness was admissible. The cause was, then, properly submitted to the jury.- If they believed, from the évidence, that the plaintiff was not in possession, they were justified in finding for the defendants. Whether the verdict was against the weight of evidence, is a question that does not arise; Our decision must be on the' record and bill of exceptionsand if no error is found in either, the judgment must be affirmed.
The' objections taken to the form of the record and inisriomér, as to the Christian name of one of the defendants', aré clerical mistakes, arid amendable. I am of opinion that the judgihent of the court of common pleas' be affirmed.
Judgment affirmed.